PATENT ASSIGNMENT & EXCLUSIVE PRODUCT RIGHTS AGREEMENT

 

This Patent Assignment & Exclusive Product Rights Agreement (this “Agreement”)
is made and effective as of February 3, 2019 between FindEx.com, Inc., a
corporation organized and existing under the laws of the State of Nevada with
its principal place of business located at 1313 S. Killian Drive, Lake Park, FL
33403, and its affiliates, successors and assigns (collectively the “Assignor”)
and Ducora, Inc.., a Florida Corporation organized and existing under the laws
of the State of Florida with its principal place of business located at 967
Martin Avenue, Green Cove Springs, FL 32043 (“Assignee”) (Assignor and Assignee
may be referred to hereinafter individually as a “Party” or jointly as the
“Parties”).

 

WHEREAS, Assignor, as of the date hereof, is the sole holder of all rights,
title and interest in and to the Patent known as U.S. Patent No. 7405006B2
(“Method of treating surfaces for self-sterilization and microbial growth
resistance”) (the “Subject Patent”) and currently manufactures and markets a
certain coating product in relation to which the intellectual property
formulation embedded in and underlying the Subject Patent is utilized for
commercial purposes, identified internally within Assignor’s business operation
and otherwise known as “ECT-1000 MicroCoat” (the “Subject Product”);

 

WHEREAS, Assignee is in the business of manufacturing and marketing certain
other coatings products in relation to which the Subject Patent is believed by
Assignee to have potentially valuable application, and Assignee desires to
acquire from Assignor all rights in and to the Subject Patent, and information
and knowledge pertaining to the formulae, chemistry, sources of materials,
know-how and shop practices necessary to independently manufacture and produce
the Subject Product, for a certain cash price heretofore arrived at between
Assignor and Assignee;

 

WHEREAS, Assignee desires to obtain assurances from Assignor that Assignor shall
refrain from competing with Assignee in any way and/or with any products that
may compete with the Subject Product from and after the date hereof, whether or
not embodying formulations protected by the Subject Patent or Subject Product;
and

 

WHEREAS, capitalized terms used throughout this Agreement shall have the
meanings assigned to them in Section 9.1 hereof or in the Section of this
Agreement to which reference is made within Section 9.1 hereof;

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed by and between
Assignor and Assignee as follows:

 

1. Sale, Transfer, Conveyance and Assignment of Intellectual Property. For and
in consideration of an amount in cash equal to one hundred and fifty thousand
dollars (USD$150,000) (the “Purchase Price”), payable by Assignee to Assignor in
one installment payment as set forth hereinbelow, Assignor hereby sells,
transfers, conveys and assigns to Assignee all of its worldwide rights, title
and interest in and to the Subject Patent and the Subject Product, including i)
any and all know-how, data, shop practices, trade secrets, chemical components,
constituent ingredients (as well as know-how related to how to manufacture and
produce same), ratios, formulae, information related to sources of materials and
components, and all information that is required for the Assignee to
independently practice the Subject Patent and independently manufacture and
produce the Subject Product; ii) all past, present and future causes of action
and claims for damages derived by reason of infringement upon the Subject
Patent; and (iii) the entire worldwide right, title and interest in the Subject
Patent, including the beneficial interest, together with all rights of priority,
to file any and all applications based on or arising from the Subject Patent and
future developments in the Subject Patent, which include, but are not limited
to, provisional, nonprovisional, utility, design, industrial design,
international, national/regional phase, plant, and petty patent applications,
and any and all divisions, continuations, continuations-in-part, substitutes,
extensions, re-examinations and reissues thereof, all of which together shall be
for Assignee’s own use and for the use of its assigns, successors, and legal
representatives, to the end of the full term of the Subject Patent. Title to the
Subject Patent and Subject Product shall pass from Assignor to Assignee on the
date hereof, immediately, by operation of law, and without the need to execute
any other documents. Effective as of the date hereof, Assignee shall possess all
rights of Assignor to collect royalties under the Subject Patent. Assignor
hereby sells, assigns, transfers and conveys to Assignor all right, title and
interest it has in and to all causes of action and enforcement rights, whether
currently pending, filed, or otherwise, for the Subject Patent and all
inventions and discoveries described therein, including without limitation all
rights to pursue damages, injunctive relief and other remedies for past, current
and future infringement of the Subject Patent as of the date hereof. To evidence
the assignment of the Subject Patent, Assignor shall cause to be executed before
a Notary the assignment document attached hereto as Exhibit “A,” and, at
Assignor’s expense, record same along with a properly formatted Patent
Assignment Recordation Coversheet with the United States Patent and Trademark
Office’s Assignment Recordation Branch no later than thirty (30) calendar days
after the date hereof.

 

Assignor agrees to cooperate with Assignee in the obtaining and sustaining of
the Subject Patent and in confirming Assignee’s exclusive ownership of the
Subject Patent.  At the reasonable request of Assignee and without demanding
further consideration from Assignee, Assignor agrees to execute and deliver such
other instruments and do and perform such other acts and things as may be
reasonably necessary for effecting completely the consummation of the transfer
of ownership in and to the Subject Patent as contemplated hereby, including
without limitation execution, acknowledgment and recordation of other such
papers, as necessary or desirable for fully perfecting and conveying unto
Assignee the benefit of the transfer of ownership in and to the Subject Patent
as contemplated hereby. Assignor shall timely pay any maintenance fees due on
the Subject Patent through the date hereof.

 

Subject to the terms and conditions hereof, Assignor agrees, upon the reasonable
request of Assignee, to do all things necessary, proper, or advisable, including
without limitation the execution, acknowledgment and recordation of specific
assignments, oaths, declarations and other documents on a country-by-country
basis, to assist Assignee in obtaining, perfecting, sustaining, and/or enforcing
its rights in the Subject Patent. Such assistance may also include providing
prompt production of pertinent facts and documents, giving of testimony,
execution of petitions, oaths, powers of attorney, specifications, declarations
or other papers and other assistance reasonably necessary for filing patent
applications, complying with any duty of disclosure, and conducting prosecution,
reexamination, reissue, interference or other priority proceedings, opposition
proceedings, cancellation proceedings, public use proceedings, infringement or
other court actions and the like with respect to the Subject Patent. Assignor’s
agreement to render any of the foregoing assistance is subject to Assignee’s
payment of all reasonable expenses of Assignor incurred in connection therewith.

 

 

Within five (5) days of the date hereof, Assignor shall fully and completely
disclose to Assignee any and all of the afore-referenced know-how, shop
practices, trade secrets, chemical components and formulae, including, but not
limited to, mixing and manufacturing instructions, data and information related
to compounds, ingredients, sources of materials and components, as well as any
and all related information which is required for the Assignee to independently
practice the Subject Patent and independently manufacture and produce the
Subject Product (the “Disclosure Event.”)

 

The full Purchase Price shall be due and payable via wire transfer immediately
after the Disclosure Event or as soon as is commercially practicable thereafter.

 

 

2.       Limited, Revocable Field License to Trade Secrets. Subject to the
Reservation and Revocation of Rights clauses herein, Assignee hereby grants to
Assignor a limited, personal, non-assignable, non-exclusive, revocable,
world-wide license to make use of the Trade Secrets conveyed to Assignee
hereunder, provided such use is strictly limited to the Field, as defined
herein.

 

2.1       Trade Secrets. For purposes of this Agreement, “Trade Secrets” shall
mean the chemical composition, formulations, ratios of chemical components and
their constituent ingredients (as well as know-how related to how to manufacture
and produce same), which comprise any party of the Subject Product, along with
all non-public information that would enable a third party to manufacture and
produce the Subject Product, or any of its ingredients.

 

2.2       Reservation of Rights. Assignee hereby reserves the right to grant
sublicenses to the Trade Secrets hereunder.

 

2.3       Revocation of Rights. Upon the occurrence of any of the following, the
license granted hereunder shall be immediately revoked and all rights granted to
Assignor hereunder shall immediately revert back to Assignor:

 

a)A third party makes a bona-fide offer to purchase some or all of the assets of
Assignor, which offer includes or would require (i) the disclosure of the Trade
Secrets, or (ii) the purchaser obtaining the right to make products that contain
or practice the Trade Secrets;

 

b)Assignor is unable to pay its debts when due;

 

c)Assignor undergoes a merger or change of control with any entity that competes
with Assignee;

 

d)Assignor elects to dissolve, transfer, sell, assign, mortgage, encumber,
pledge, or otherwise dispose of (i) all or substantially all of its assets, or
ii) any controlling interest in its business (whether in the form of stock or
otherwise);

 

e)Assignor becomes the subject of any receivership proceeding, voluntary or
involuntary bankruptcy, insolvency, reorganization, liquidation, or assignment
for the benefit of creditors.

 

2.4       The Field. For Purposes of this Agreement, the “Field” shall include
products other than the Subject Product and which are:

 

a)not sold or offered for sale direct-to-consumer;

b)not sold or offered for sale to the “Do-It-Yourself” or DIY consumer/market;

c)require professional application by contractors or applicators that have been
trained and certified by Assignor or its distributors who themselves do not have
access to, or knowledge of, the Trade Secrets; and

d)not sold in a retail outlet.

 

3.       Confidentiality. On and after the date hereof, and for a period of five
(5) years thereafter, Assignor shall keep strictly confidential, and shall not
disclose to third parties or use, any confidential or Proprietary Information.
Assignor’s confidentiality obligations with respect to such information, other
than Trade Secret information, shall continue in full force and effect for a
period of five (5) year from the date hereof. In addition, and for a period of
five (5) years after the date hereof, Assignor shall i) refrain from making use
of such information for purposes of manufacturing, producing, licensing, selling
or offering for sale the Subject Product or enabling third parties to do so; ii)
protect such information from disclosure or discovery by third parties with no
less diligence than it does its own confidential, proprietary information and
trade secrets; iii) immediately notify the Assignee of any unauthorized
disclosure of the information of which the Assignor has knowledge; and (iv)
fully cooperate with the Assignee in any effort undertaken to enforce its rights
under this Agreement.

 

With respect to any information that constitutes Trade Secret information, the
Assignor’s obligations of confidentiality shall continue in full force and
effect in perpetuity. After the date hereof, and in perpetuity thereafter,
Assignor shall i) refrain from making use of such information for purposes of
manufacturing, producing, licensing, selling or offering for sale the Subject
Product or enabling third parties to do so; ii) protect such information from
disclosure or discovery by third parties; iii) immediately notify the Assignee
of any unauthorized disclosure of the information of which the Assignor has
knowledge; and (iv) fully cooperate with the Assignee in any effort undertaken
to enforce its rights under this Agreement.

 

Additionally, from the date hereof and in perpetuity thereafter, Assignor shall
keep strictly confidential and shall not disclose that the Subject Product, or
any of its constituent parts, were originally developed, invented, owned, sold
or manufactured by Assignor or anyone other than Assignee.

 

After the date hereof, Assignor’s obligations of confidence with respect to
Trade Secrets hereunder shall not apply to information that:

 

a)has been or becomes published to the public at large, or is now, or in the
future, generally known to the public without breach of this Agreement; and

 

b) is required to be disclosed by applicable law, or any court or regulatory
authority, provided that reasonable prior notice of the required disclosure is
given to Assignor as promptly as possible unless the notice is prohibited by
law.

Nothing in the above noted exceptions shall be interpreted to permit the
Assignor to practice the Subject Patent or manufacture, produce, license, sell
or offer for sale the Subject Product absent written consent of the Assignee
during the applicable periods of nonuse.

 

4.       Assignor Non-Compete. Upon fulfillment/satisfaction in full of
Assignee’s obligations under Section 1 of this Agreement and the full and
complete disclosure by the Assignor of all information required to be disclosed
by it under Section 1 of this Agreement, Assignor shall refrain for a period of
sixty (60) months from the date hereof, from practicing the Subject Patent, or
manufacturing, distributing or representing for sale or distribution any
products that, by any reasonable measure, compete, directly or indirectly, with
the Subject Product. For removal of any doubt, products sold by Assignor in the
Field, as defined hereinabove, will not be deemed in competition with the
Subject Product while the License is in effect.

 

5.       Certain Acknowledgements of the Parties. The Parties hereby mutually
acknowledge each of the following:

 

(i)       Except for the Subject Patent and the Subject Product, and all
intellectual property which pertains to same, Assignee shall not, pursuant to
this Agreement or otherwise, be deemed to own, possess, or have acquired any
right, title or interest in or to Assignor’s Marks or other Intellectual
Property;

 

(ii)       Nothing contained in this Agreement shall be deemed to create any
partnership or joint venture relationship between the Parties; and

 

(iii)       Neither Party has any contractual obligations with any third party
which has given rise, may give rise, or will give rise, to any obligation or
Liability upon consummation of this Agreement or any sales of Subject Product
pursuant hereto.

 

 

6.       Representations and Warranties.

 

6.1       Assignee. Assignee hereby represents and warrants to Assignor as
follows:

 

(a)       Assignee is a Corporation duly organized and existing under the laws
of the State of Florida;

 

(b)       Assignee has the full power and authority to enter into this Agreement
and to carry out its obligations hereunder;

 

(c)       Upon delivery in executed form by Assignee to Assignor, this Agreement
shall have been duly executed and delivered by Assignee and have become the
legal, valid and binding obligation of Assignee, enforceable against Assignee in
accordance with its terms; and

 

(d)       The execution and delivery of this Agreement by Assignee does not, and
the performance of this Agreement by Assignee will not (in each case, with or
without the giving of notice or lapse of time, or both), (i) conflict with or
violate the corporate charter of Assignee, (ii) conflict with or violate any Law
applicable to Assignee, (iii) require any Authorization, or filing with or
notification to, any Governmental Authority, except where the failure to obtain
any such Authorization, or to make such filings or notifications, would not have
a Material Adverse Effect on Assignee and would not prevent consummation of the
distribution relationship contemplated hereby, or otherwise prevent Assignee
from performing its obligations under this Agreement, or (iv) result in any
breach of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, unilateral amendment, acceleration or cancellation of, or require
the consent of any third party pursuant to, any Contract, permit, franchise or
other instrument or obligation to which Assignee is a party, except for such
conflicts, violations, breaches, defaults or other occurrences, which
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect on Assignee.

 

6.2       Assignor. Assignor hereby represents and warrants to Assignee as
follows:

 

(a)       Assignor is a corporation duly incorporated under the laws of the
state of Nevada;

 

(b)       Assignor has the full power and authority to enter into this Agreement
and to carry out its obligations hereunder;

 

(c)       Upon delivery in executed form by Assignor to Assignee, this Agreement
shall have been duly executed and delivered by Assignor and have become the
legal, valid and binding obligation of Assignor, enforceable against Assignor in
accordance with its terms;

 

(d)       The execution and delivery of this Agreement by Assignor does not, and
will not (in each case, with or without the giving of notice or lapse of time,
or both), (i) conflict with or violate the corporate charter of Assignor, (ii)
conflict with or violate any Law applicable to Assignor, (iii) require any
Authorization, or filing with or notification to, any Governmental Authority,
except where the failure to obtain any such Authorization, or to make such
filings or notifications, would not have a Material Adverse Effect on Assignor
and would not prevent consummation of the distribution relationship contemplated
hereby, or otherwise prevent Assignor from performing its obligations under this
Agreement, or (iv) result in any breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any right of termination, unilateral amendment, acceleration or
cancellation of, or require the consent of any third party pursuant to, any
Contract, permit, franchise or other instrument or obligation to which Assignor
is a party, except for such conflicts, violations, breaches, defaults or other
occurrences, which individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect on Assignor;

 

(e)       Assignor has not granted to any third-party distribution rights for
the Subject Product that remain in effect as of the date hereof;

 

(f)       The Subject Patent is valid, and all registration, maintenance and
renewal fees related to the Subject Patent that are currently due have been
paid, and all documents and certificates related thereto have been filed with
the relevant Governmental Authority for the purposes of maintaining the Subject
Patent.

 

(g)       Assignor is not aware of any challenges (or any basis therefor) with
respect to the validity or enforceability of the Subject Patent, and Assignor
has not taken any action or failed to take any action that would reasonably be
expected to result in the abandonment, cancellation, forfeiture, relinquishment,
invalidation, waiver, or unenforceability of the Subject Patent.

 

(h)       Assignor possesses all right, title and interest in and to the Subject
Patent, free of any claims or encumbrances, and is not bound by any restrictions
or conditions on the transfer thereof.

 

(i)            Assignee will not be subject to any covenant not to sue or
similar restrictions on its enforcement or enjoyment of the Subject Patent as a
result of the transaction contemplated in this Agreement, or any prior
transaction related to the Subject Patent.

 

7.       Dispute Resolution and Remedies.

 

7.1 Applicable Law. This Agreement and the exhibits hereto shall be governed by
and interpreted and enforced in accordance with the laws of the State of
Florida, without giving effect to any choice of law or conflict of laws rules or
provisions (whether of the State of Florida or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Florida.

 

7.2       Choice of Forum and Bench Trial. The parties further, independently
and expressly, waive any right they may have to sue or be sued in any court
other than a state or federal court in the State of Florida, County and City of
Madison. THE PARTIES HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A TRIAL BY JURY WITH
RESPECT TO ANY PROCEEDING, CONTROVERSY OR DISPUTE HEREUNDER. IN THE EVENT THAT
ANY PROCEEDING, CONTROVERSY OR DISPUTE HEREUNDER, NOTWITHSTANDING THE OTHER
PROVISIONS HEREOF, PROCEEDS IN A COURT OF LAW, THE PARTIES HEREBY EXPRESSLY
CONSENT TO A BENCH TRIAL BEFORE THE JUDGE PRESIDING, WITH THE JUDGE ACTING AS
TRIER OF FACT.

 

7.3       Remedies. The Parties stipulate that any breach of any provisions of
this Agreement will cause irreparable harm and, as a result, remedies at law
will be inadequate. As such, in addition to any other remedies, in the event of
breach of any provisions of this Agreement, the non-breaching Party shall be
entitled to both temporary and permanent injunctive relief without the necessity
of proving actual damages or posting bond.

 

8.       Indemnification. Any breaching Party shall, as applicable, indemnify,
defend and hold harmless the other Party for and against all Damages,
Liabilities or Orders incurred or paid in settlement of or in connection with
any claim or Proceeding arising out of any breach of any of the representations
and warranties, and/or other agreements, under this Agreement.

 

9.       Miscellaneous.

 

9.1       Definitions. For purposes of this Agreement, the following terms, when
appearing in their capitalized forms as follows, shall have the correspondingly
assigned meanings:

 

“Affiliate” – with respect to any specified Person, any other Person who,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled By, or is Under Common Control With, such specified Person.

 

“Agreement” – this Patent Assignment & Exclusive Product Rights Agreement, as it
may be amended from time to time in accordance with the terms hereof.

 

“Assignee” – shall have the meaning specified in the preamble to this Agreement.

 

“Assignor” – shall have the meaning specified in the preamble to this Agreement.

 

“Authorization” – any authorization, approval, consent, certificate, license,
permit or franchise of or from any Governmental Authority or pursuant to any
Law.

 

“Contract” – any agreement, contract, license, lease, commitment, arrangement or
understanding, written or oral, including any sales order and purchase order.

 

“Control” (including “Controlled By” and “Under Common Control With”) – the
possession, directly or indirectly or as trustee or executor, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, by
Contract, credit arrangement or otherwise.

 

“Damages” – all demands, claims, assessments, losses, damages, costs, expenses,
Liabilities, Orders, decrees, rulings, awards, fines, sanctions, penalties,
charges, Taxes and amounts paid or payable in settlement, including, without
limitation, (i) interest on cash disbursements in respect of any of the
foregoing at the Applicable Rate, compounded annually, from the date each such
cash disbursement is made until the Person incurring the same shall have been
indemnified in respect thereof, and (ii) reasonable costs, fees and expenses of
attorneys, accountants and other agents of the relevant Person.

 

"Event of Force Majeure" – any event beyond the control of Assignor and
Assignee, which prevents either or both of them from complying with any of their
respective obligations under this Agreement, including but not limited to (i)
acts of God (including, e.g., without limitation, unintentional fires or
explosions, earthquakes, drought, tidal waves and floods, specific incidents of
exceptional adverse weather conditions in excess of those which were materially
worse than any others encountered in the relevant places at the relevant time of
year during the twenty (20) years prior to the date of this Agreement), (ii)
international embargo, industrial action or blockade, (iii) international
hostilities (whether pursuant to declaration of war or not), military invasion,
acts of aggression by foreign nations, mobilization or requisition of military
troops, rebellion, international war, revolution, insurrection, or military or
usurped power, or civil war, (iv) contamination by radio-activity from any
nuclear fuel, or from any nuclear waste from the combustion of nuclear fuel,
radio-active toxic explosive, or other hazardous properties of any explosive
nuclear assembly or nuclear component of such assembly, (v) civil riot,
commotion, or disorder, (vi) industrial or commercial strikes, slow-downs, or
lock outs, unless solely restricted to employees of one of the Parties, (vii)
acts or threats of domestic or international terrorism, (viii) interruption or
discontinuation of electrical power supply not due to any failure on the part of
the affected Party, or (ix) other unforeseeable circumstances beyond the control
of the Parties against which it would have been unreasonable for the affected
Party to have taken precautions and which the affected Party could not have
reasonably avoided even by using its best efforts.


                                   “Governmental Authority” – any entity or body
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to United States federal, state, local, or municipal
government, foreign, international, multinational or other government, including
any department, commission, board, agency, bureau, subdivision, instrumentality,
official or other regulatory, administrative or judicial authority thereof, and
any non-governmental regulatory body to the extent that the rules and
regulations or Orders of such body have the force of Law.

 

“Intellectual Property” – (i) Proprietary Information, (ii) trademarks and
service marks (whether or not registered), trade names, logos, trade dress and
other proprietary indicia and all goodwill associated therewith, (iii)
documentation, advertising copy, marketing materials, web-sites, specifications,
mask works, drawings, graphics, databases, recordings and other works of
authorship, whether or not protected by Copyright, (iv) software, and (v)
Intellectual Property Rights, including all Patents, copyrights, Marks, trade
secret rights, mask works, moral rights or other literary property or authors
rights, and all applications, registrations, issuances, divisions,
continuations, renewals, reissuances and extensions of the foregoing.

 

“Intellectual Property Rights” – all forms of legal rights and protections that
may be obtained for, or may pertain to, any Intellectual Property in any country
of the world.

 

“Law” – any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Authority.

 

“Liabilities” – any liability, indebtedness or obligation of any kind, whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
whether secured or unsecured, whether joint or several, whether due or to become
due, whether vested or unvested, including any liability for Taxes.

 

“Material Adverse Effect” – with respect to any Person, any state of facts,
development, event, circumstance, condition, occurrence, or effect that,
individually or taken collectively with all other preceding facts, developments,
events, circumstances, conditions, occurrences or effects (a) is materially
adverse to the condition (financial or otherwise), business, operations or
results of operations of such Person, (b) impairs the ability of such Person to
perform its obligations under this Agreement, or (c) shall or is reasonably
likely to delay or affect the performance of its obligations under this
Agreement, or any part hereof.

 

“Notice” – any required notice under this Agreement in relation to which
compliance is mandated pursuant to Section 9.2 of this Agreement.

 

“Order” – any award, injunction, judgment, decree, stay, order, ruling, subpoena
or verdict, or other decision entered, issued or rendered by any Governmental
Authority.

 

“Party/ies” – shall have the meaning specified in the preamble to this
Agreement.

 

“Patents” – letters patent, patent applications, provisional patents, design
patents, PCT filings, invention disclosures and other rights to inventions or
designs.

 

“Person” – an individual, corporation, partnership, limited liability company,
trust, unincorporated association, Governmental Authority, individual, or any
political subdivision, agency or instrumentality of a Governmental Authority, or
any other entity, body or institution.

 

“Point of Delivery” – unless otherwise agreed to in writing by Assignor in
relation to any one or more given purchase orders, Assignor’s facility at 1313
S. Killian Drive, Lake Park, FL 33403.

 

“Proceeding” – any action, suit, claim, hearing, arbitration, mediation,
proceeding (public or private) or investigation being initiated or pursued by
any Governmental Authority or other Person.

 

“Proprietary Information” – collectively, inventions (whether or not
patentable), trade secrets, technical data, formulae, formula ratios, sources of
materials, shop practices, manufacturing methods, chemical compounds, databases,
Customer lists, designs, tools, methods, processes, technology, ideas, know-how,
source code, product road maps and other proprietary information and materials.

 

“Purchase Price” – shall have the meaning specified in Section 1 of this
Agreement.

 

“Subject Patent” – shall have the meaning specified in Paragraph 1 of the
recitals to this Agreement.

 

“Subject Product” – shall have the meaning specified in Paragraph 1 of the
recitals to this Agreement.

 

“Tax” or “Taxes” – any and all federal, state, local, or foreign net or gross
income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, bank shares, withholding, payroll, employment, excise, property,
deed, stamp, alternative or add-on minimum, environmental (including taxes under
Code §59A), profits, windfall profits, transaction, license, lease, service,
service use, occupation, severance, energy, unemployment, social security,
workers’ compensation, capital, premium, and other taxes, assessments, customs,
duties, fees, levies, or other governmental charges of any nature whatever,
whether disputed or not, together with any interest, penalties, additions to
tax, or additional amounts with respect thereto.

 

“USD$” – United States dollars.

 

9.2       Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given: (a) on the date established by the sender as having
been delivered personally; (b) on the date delivered by FedEx, UPS, or USPS, as
established by the sender as per courier receipt; (c) on the date sent by email
as a file attachment in .pdf format; or (d) on the fifth (5th) day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Any such communications, to be valid, must be addressed as follows:

 

If to Assignor:

 

EcoSmart Surface & Coating Technologies, Inc.

1313 South Killian Drive

Lake Park, FL 33403

Att: Steven Malone, President

Email: smalone@ecosmartsurfaces.com

 

If to Assignee:

 

Ducora, Inc.

967 Martin Avenue

Green Cove Springs, FL 32043

Attn: Scott Smith

Email: slsmith@ducora.com

 

… or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party in
accordance with this paragraph. If more than one method for sending notice as
set forth above is used, the earliest notice date established as set forth above
shall control.

 

9.3       Assignment; Binding Effect; Benefit. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by either of
Party hereto (whether by operation of law as a result of a business combination
or otherwise) without the prior written consent of the other Party. Subject to
the preceding sentence, this Agreement shall be binding upon and shall inure to
the benefit of the Parties and their respective successors and assigns.

 

9.4       Counterparts. This Agreement may be executed and delivered (including
by email transmission in .pdf format) by the Parties in separate counterparts,
each of which when executed and delivered shall be deemed to be an original but
both of which taken jointly shall constitute one and the same agreement.

 

9.5       Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings between them with respect thereto.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date set
forth in the preamble to this Agreement.

 

 

 

FOR FINDEX.COM, INC.                                          FOR DUCORA, INC.

 

 

 

 

 

By_________________________________
            By_________________________________

Steven Malone                                                          Scott
Smith

President & Chief Executive Officer
                                            President

 

Date: February 3, 2019                                              Date:
February 3, 2019

 

EXHIBIT “A”

 

ASSIGNMENT

 

FINDEX.COM, INC., a Corporation of the State of Nevada, having a principal place
of business at 1313 South Killian Drive, Lake Park, FL 33403, hereinafter
referred to as the "Assignor," owns United States Patent No: US 7,405,006
“METHOD OF TREATING SURFACES FOR SELF-STERILIZATION AND MICROBIAL GROWTH
RESISTANCE,” (hereinafter referred to as the “Subject Patent.”)

 

For good, valuable and sufficient consideration, the receipt of which is hereby
acknowledged, the Assignor does hereby grant, assign, sell, and transfer unto
DUCORA, INC., a Florida Corporation, having a principal place of business at 967
Martin Avenue, Green Cove Springs, FL 32043, hereinafter referred to as the
"Assignee," the Subject Patent and all rights related thereto, which include but
are not limited to the following:

 

(i)all of the entire worldwide right, title, and interest in, to, and under the
Subject Patent through the end of its full term;

 

(ii)all of the entire worldwide right, title and interest, including the
beneficial interest, together with all rights of priority, to file any and all
applications based on or arising from the Subject Patent and future developments
in the Subject Patent, which include, but are not limited to, provisional,
nonprovisional, utility, design, industrial design, international,
national/regional phase, plant, and petty patent applications, and any and all
divisions, continuations, continuations-in-part, substitutes, extensions,
re-examinations and reissues thereof,

as relate to the Subject Patent, to be held and enjoyed by the Assignee as fully
and entirely as the same would have been held and enjoyed by the Assignor if
this assignment and sale had not been made.

 

The Assignor hereby authorizes and requests the Honorable Commissioner for
Patents to issue any aforesaid patent to the Assignee and the Assignee's
affiliates, legal representatives and successors.

 

If any provision of this Assignment shall be ruled invalid or unenforceable by a
court of competent jurisdiction, such decision shall not affect the validity or
enforceability of the remaining portions of this Assignment, which remaining
portions and terms shall continue in full force and effect as if this Assignment
had been executed with the invalid portion eliminated.

 

Assignee hereby accepts the sale, transfer and assignment of the Intellectual
Property and Related Rights.

 

 

 

 

This Assignment is hereby made effective as of the 3rd, day of February, 2019.

 

FOR ASSIGNEE, DUCORA, INC.:

 

SIGNATURE: ___________________________________

 

NAME: SCOTT SMITH

TITLE: PRESIDENT

DATE: FEBRUARY 3, 2019

 

FOR ASSIGNOR, FINDEX.COM INC.:

 

SIGNATURE: ___________________________________

NAME: STEVEN MALONE

TITLE: PRESIDENT AND CEO

DATE: FEBRUARY 3, 2019

 

NOTARY:

 

STATE OF FLORIDA

 

COUNTY OF PALM BEACH

 

Before me, a Notary Public, in and for the County and State, personally appeared
the above-named Assignor, who executed the foregoing Assignment in my presence
and acknowledged the execution thereof as a free and voluntary act and deed for
the uses and purposes therein set forth and expressed.

 

SEAL:

 

SIGNATURE: ________________________________________

(NOTARY PUBLIC)

 

PRINTED NAME: _____________________________________

 

DATE: _______ DAY OF ____________, 20______.

 

RESIDENT OF ______________________________ COUNTY.

 

MY COMMISSION EXPIRES: ____________________________

